Filed 9/7/21 In re K.B. CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re K.B., a Person Coming Under                                   B302139
the Juvenile Court Law.                                             (Los Angeles County
                                                                     Super. Ct. No. 18CCJP02245A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

NATASHA G.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court for Los Angeles
County, Emma Castro, Commissioner/Referee. Affirmed.
         Christine E. Johnson, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Rodrigo A. Castro, County Counsel, Kim Nemoy, Assistant County
Counsel, and Stephen Watson, Deputy County Counsel, for Plaintiff
and Respondent.
     Natasha G. (mother) appeals from an exit order of the juvenile
court terminating dependency jurisdiction over her son, K.B., awarding
full legal and physical custody of K.B. to his father, Jermaine B.
(father), and granting mother unmonitored visitation. Mother contends
the juvenile court (1) abused its discretion by granting father sole legal
and physical custody of K.B.; (2) abused its discretion by making
mother’s right to unmonitored visitation contingent on her continuing to
participate in conjoint counseling with K.B., where father, K.B., and the
therapist have the power to preclude that counseling; and (3) violated
mother’s due process rights by admitting evidence and attaching it to
the exit order without holding an evidentiary hearing to give mother an
opportunity to be heard.
     We conclude that the juvenile court did not abuse its discretion in
granting father sole legal and physical custody in light of its findings,
supported by substantial evidence, that mother failed to adequately
comply with the court-ordered case plan to address the issues that led
to K.B.’s removal from her care. We also find that mother is mistaken
in her understanding of the court’s order regarding visitation, in that
mother’s right to unmonitored visitation was contingent upon the
court’s receipt of a letter indicating that conjoint counseling would be
continued, and that letter was received. Finally, we conclude that any
error arising from the court’s failure to hold an evidentiary hearing was
harmless. Accordingly, we affirm the juvenile court’s order.




                                     2
                            BACKGROUND
     K.B. was born in July 2009. He initially was detained from
mother’s and father’s care in April 2018, and the Los Angeles
Department of Children and Family Services (the Department) filed a
petition under Welfare and Institutions Code1 section 300. The juvenile
court sustained the petition as to mother in June 2018 and ordered K.B.
removed from mother’s care. The sustained petition alleged two claims:
(1) while K.B. was a passenger in her car, mother engaged in a verbal
and violent altercation with father, drove her car into father’s car, and
drove recklessly; and (2) mother physically abused K.B. by striking him
with her hands, belts, shoes, and a cell phone.
     Over the next year, mother completed a parenting program and 20
weeks of an anger management course, and, for a short time, she
participated in individual and conjoint counseling with K.B. as ordered
by the juvenile court. In mid-June 2019, a year after the petition was
sustained, the court released K.B. to mother; although his primary
residence was with father, K.B. stayed with mother from Friday
through Monday mornings.
     As soon as the juvenile court released K.B. to her in June 2019,
mother ended both her individual and her conjoint therapy, even
though both her individual therapist and the conjoint therapist believed
that more therapy was necessary to address the issues that brought
mother and K.B. to the attention of the Department. Mother also

1     Further undesignated statutory references are to the Welfare and
Institutions Code.


                                     3
refused to cooperate with the Department and would not agree to
participate in “Wraparound” services.
     After several incidents in which mother yelled at and was verbally
abusive to K.B., the Department filed a subsequent petition under
section 342 on July 29, 2019, and again detained K.B. from mother’s
care. On August 8, 2019, the Department filed an amended section 342
petition as well as a supplemental petition for a more restrictive
placement under section 387. The amended section 342 petition alleged
three claims based upon the incidents that took place in June and July
2019 and led to the latest detention; the section 387 petition alleged a
single claim based upon mother’s refusal to regularly participate in
court-ordered individual and conjoint counseling, her failure to take
K.B. to Wraparound services, and her failure to regularly take K.B. to
his individual counseling appointments.
     On August 16, 2019, the Department submitted a last minute
information for the court (LMI) in advance of a progress hearing. The
Department reported that K.B.’s therapist, Rebecca Cook, told the
dependency investigator that she did not believe visits for mother were
appropriate at that time based upon the history of contacts between
K.B. and mother. The Department requested that the juvenile court
order that mother have monitored visits only in a therapeutic setting
pending approval by Cook. The LMI attached letters from Cook and the
Wraparound facilitator for the family.
     The Wraparound facilitator reported that K.B. and father were
consistently engaging in Wraparound services, and that the
Wraparound team was meeting with them once a week. The facilitator

                                    4
also reported that K.B. told her that he does not feel comfortable
speaking freely to mother. According to father, K.B. recently had
become hyper vigilant about mother’s whereabouts and was concerned
that she knew where they lived. Finally, the facilitator noted that she
had observed the effects of K.B.’s distress after spending time with
mother.
     Cook reported that K.B. had made consistent progress toward his
goals of decreasing his symptoms of PTSD and increasing his positive
communication. She noted that father was consistently working with
the wraparound program and encouraging K.B.’s participation in
individual therapy. She indicated that she had had no contact with
mother because, Cook had been told, mother was not open to
participating in wraparound services. Finally, Cook reported that K.B.
said that he felt safe and happy living with father and did not feel
comfortable seeing mother.
     At the progress hearing held on August 16, 2019, the juvenile
court ordered that mother’s visits were to be monitored and could only
take place in a therapeutic setting. The court ordered the Department
to consult with Cook to determine if she would monitor those visits.
     The social worker spoke to Cook on August 29, 2019. Cook
reported that although K.B. no longer was saying he was not ready to
visit with mother, he would shut down whenever Cook initiated a
conversation regarding her; she indicated that she was continuing to
work with him to help him open up and be more comfortable regarding
mother. Cook also stated that she was willing to monitor mother’s



                                    5
visits with K.B. in a therapeutic setting and to provide conjoint
counseling if the court ordered it.
     Mother had resumed her individual counseling on August 20,
2019. However, on September 16, 2019, her therapist contacted the
Department to inform it that he decided to discontinue seeing mother
effective immediately. He suggested that mother seek counseling
services elsewhere.
     Beginning on September 24, 2019 and on several subsequent days,
the juvenile court held hearings to adjudicate the amended section 342
petition and the section 387 petition, and to conduct the section 364
review. The court began with the adjudication of the section 387
petition. On the first day of the hearings, the court heard testimony
from Cook. The examination of Cook could not be completed, and the
matter was continued. Before adjourning, however, and based upon the
court’s questioning of Cook, the court reaffirmed its prior order for
conjoint counseling services for mother and K.B., and ordered mother to
make contact with the wraparound services agency and Cook to arrange
for that counseling. The court also informed mother that the conjoint
counseling could not take place unless she signed a consent to release
information form to allow the Department to speak with the therapist
about the counseling sessions.
     Although mother told the court she would sign the consent form,
when she did so she altered it to allow the therapist to talk only to the
court, asserting that was all the court had required. Upon being
informed of mother’s actions, the court issued a written order
specifically requiring mother to sign a standard release of information

                                      6
form allowing the Department to speak to the therapist. Mother
complied with that order, and two conjoint sessions were held with Cook
before the next hearing on the adjudication of the petitions and section
364 review. In advance of that hearing, Cook reported on those conjoint
session. She stated that the first conjoint session went well, but after
the second session she believed it was not a good idea for mother and
K.B. to be in conjoint therapy until mother was enrolled in individual
therapy and was able to acknowledge her past actions, including her
physical abuse of her son.
     At the next substantive hearing, held on November 1, 2019, Cook
completed her testimony, and the court put the matter over for
completion of the adjudication and disposition of the section 387
petition and the remaining matters. At the continued hearing, held on
November 7, 2019, the court heard testimony from mother (called by
counsel for K.B.). Mother testified that she started individual
counseling with a new therapist, although she could not remember
when she started; she testified that she had seen him twice in October.
She admitted that she did not tell the social worker assigned to K.B.’s
case about the new therapist. She also admitted that she did not sign a
consent to release of information form to allow the therapist to share
information with the Department, although she stated she was willing
to sign one. When asked by the court if she had provided the therapist
with any of the reports prepared by the social workers on the case, she
testified that she had not, and that the therapist could understand the
issues she is dealing with in the court case through her.



                                    7
     After admitting into evidence the various reports that had been
filed in the case (proffered by the Department), as well as several
exhibits proffered by mother, and hearing arguments from counsel
regarding the section 387 petition, the juvenile court found by a
preponderance of the evidence that the previous disposition had not
been effective in the protection of K.B. The court noted that mother was
not in compliance with the individual counseling order the court had
made 17 months prior and she had attended very few conjoint
counseling sessions. Therefore, the court found the single count alleged
in the section 387 petition to be true.
     The court then moved on to the adjudication of the section 342
petition. Both the Department and mother sought to admit the same
evidence that had been admitted for the adjudication of the section 387
petition. The court admitted the Department’s evidence, but declined to
admit mother’s evidence because it was not relevant to the limited
issues on the section 342 petition. No other evidence was offered. Over
the Department’s objection, the court dismissed the section 342 petition
in the interest of justice, finding that the incident alleged in that
petition was an isolated one.
     After hearing arguments on the disposition of the section 387
petition, the court read from an Evidence Code section 730 report from
a psychological evaluation of K.B. and mother that had been conducted
by Dr. Monica Kelson early on in the case. Dr. Kelson reported that
K.B. feels “betrayed by his mother, who physically abused him,” and
that he “walks on eggshells [and] is afraid to express his needs.” Dr.
Kelson also reported that mother “is an extremely defensive individual

                                      8
. . . who has had high expectations for herself, as well as her son. . . .
However, unfortunately, there is a fine line between having high
expectations of children and crossing a boundary where children feel
responsible for pleasing their parent[s]. High expectations create a
tense parent-child relationship.” The court stated that, based upon its
observations since the beginning of the case, it believed that “[i]n terms
of [mother], . . . it’s her way or the highway.” Based on those
observations, the court concluded that mother and father would not be
able to co-parent K.B. The court noted that although it had observed
warmth and affection between mother and K.B., it also had received
numerous reports that mother acts inappropriately whenever K.B. does
or says something that mother disapproves of. Therefore, the court
removed custody from mother and made a home of parent-father order.
      The court then moved to the section 364 review. Based upon the
evidence submitted and arguments heard on the section 387 petition,
the court found that the conditions that originally justified jurisdiction
no longer existed and were not likely to exist if the court terminated
jurisdiction. Therefore, the court announced it would terminate
jurisdiction with a juvenile court custody order (also referred to as an
exit order) granting father sole legal and physical custody, and granting
mother unmonitored visits once a week. The court conditioned mother’s
visitation order on (1) mother providing a letter from her therapist
confirming that mother was participating in individual counseling and
(2) the wraparound team providing a letter that conjoint counseling
would continue; the court ordered that the conjoint counseling should
continue for a 30-day period after the court terminated jurisdiction, and

                                      9
that the wraparound team should provide the recommendations
regarding that counseling. The court reiterated that its receipt of those
two letters was a condition precedent to mother being granted
unmonitored visits.
     The court ordered mother’s counsel to file the letter from mother’s
therapist on November 20, 2019. It also ordered the Department to
follow up with Cook to make sure that K.B. would be receiving
counseling services and that conjoint counseling would be put in place
for at least 30 days after the court terminated jurisdiction on November
22. Finally, the court ordered father’s counsel to prepare the juvenile
court custody order, to be received by the court on November 22, 2019,
on which date the court would terminate jurisdiction and the custody
order would be filed in family court.
     On November 20, 2019, mother filed a letter from her therapist,
who stated that mother began treatment on September 23, 2019, and
diligently attended sessions every other week. The Department filed an
LMI the following day. In the LMI, the Department reported on a
phone call the social worker had received from K.B.’s therapist, Rebecca
Cook, the previous day, and attached a letter from Cook dated
November 19, 2019.
     According to the social worker, Cook said that when she picked up
K.B. for his conjoint counseling session with mother on November 14,
2019, K.B. was visibly shaken, began crying, and said that he did not
want to have the session. Cook persuaded K.B. to ride with her to the
session so she could tell mother that the session was cancelled.
Although Cook planned to leave K.B. in the car while she spoke with

                                    10
mother, he got out of the car. When Cook told mother that the session
was cancelled, mother got upset and whispered something in K.B.’s ear,
which made him even more upset. Cook told the social worker that
father had told her that K.B. had recently called mother, but ended the
call after five minutes, visibly distraught and upset; father and Cook
believe that whatever happened during that phone call was the reason
K.B. did not want to meet with mother.
     Finally, the LMI stated that Cook told the social worker that she
did not think continued conjoint sessions were appropriate given what
she observed. The November 19, 2019 letter from Cook that was
attached to the LMI, however, did not say that conjoint sessions should
not be continued. Instead, Cook wrote that K.B. told both Cook and
father that he did not want to participate in conjoint therapy; Cook
stated that she would continue to provide individual therapy to K.B.
and explore his hesitation to participate in conjoint therapy.
     On November 22, 2019, the juvenile court held a proceeding,
without the presence of the parties or their attorneys, for receipt of the
juvenile court custody order. At that proceeding, the court stated it had
received the custody order from father’s counsel, as well as the letter
from mother’s therapist and the LMI with the attached letter from Cook
at the wraparound outpatient program. The court announced that
those documents would be attached to the custody order, “as these were
requested conditions for the court to terminate jurisdiction and grant
the mother unmonitored visitation.” The court then stated: “At this




                                    11
time, the stay is lifted, and jurisdiction is now terminated.”2 The
custody order, which the court signed and filed that day, states in
relevant part: “Unmonitored visits for the Mother once per week. . . .
Visits to take place on the condition of letter from [mother’s therapist]
plus wrap around that conjoint will continue.”
      Mother, representing herself, filed a notice of appeal from the
November 7, 2019 order sustaining the section 387 petition. Her
appellate counsel subsequently filed a request in this court to correct
the notice of appeal and construe it as encompassing review of the
section 364 review hearing and the November 22, 2019 juvenile custody
order hearing. We granted that request.


                               DISCUSSION
A.    Grant of Sole Legal and Physical Custody to Father
      Mother contends the juvenile court abused its discretion by
granting sole legal and physical custody of K.B. to father. She asserts
that the evidence demonstrated that she was fully capable of making
decisions regarding K.B.’s health, education, and welfare, and therefore
giving father sole legal custody was not in K.B.’s best interest. We find
no abuse of discretion.

2     The minute order from the November 22, 2019 proceeding states, in
relevant part: “The Court is in receipt of letters from mother’s therapist and
an LMI w/attachments which are both attached to the Juvenile Custody
Order as requested conditions for termination of jurisdiction and mother to
have unmonitored visits as reflected in the body of the order. [¶] Juvenile
Custody Order is received, signed and filed this date. Stay is lifted and
jurisdiction is terminated. [¶] Jurisdiction is Terminated for Minor. Minor
has been released to father.”

                                      12
        “[W]hen a court has made a custody determination in a
dependency proceeding, ‘“a reviewing court will not disturb that
decision unless the [juvenile] court has exceeded the limits of legal
discretion by making an arbitrary, capricious, or patently absurd
determination [citations].”’ . . . ‘The appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of reason.
When two or more inferences can reasonably be deduced from the facts,
the reviewing court has no authority to substitute its decision for that of
the [juvenile] court.’” (In re Stephanie M. (1994) 7 Cal.4th 295, 318-
319.)
        In arguing that the juvenile court abused its discretion, mother
focuses only on evidence showing that mother had made various
appropriate decisions regarding K.B.’s medical and educational needs,
and ignores the evidence of her decisions that were harmful to K.B.,
such as her decision to terminate his individual and conjoint therapy
once he was returned to her care (which decision led to the filing of the
§ 387 petition). She also ignores the evidence that her emotional abuse
of K.B. caused him severe emotional distress, as recounted in several of
the reports filed by the Department, and that she had failed to fully
comply with the court-ordered case plan designed to address the issues
that led to the sustained section 300 petition.
        Finally, mother ignores the primary reason the juvenile court
articulated for giving sole physical and legal custody to father, and the
evidence supporting that reason: the court’s determination that it
would be impossible for mother and father to co-parent K.B. due to
mother’s “her way or the highway” attitude. In fact, the record is

                                     13
replete with instances of mother insisting on doing things her way,
despite court orders to the contrary: she refused to participate in
wraparound services, she refused to give her consent to allow her
therapist to provide information to the Department, and she refused to
provide the reports that had been filed in the case to her therapist,
instead insisting that she would provide the therapist with the
information she deemed necessary for treatment. In light of this
evidence, it cannot be said that the court’s decision to give sole physical
and legal custody to father was “‘“arbitrary, capricious, or patently
absurd.”’” (In re Stephanie M., supra, 7 Cal.4th at p. 318.) Accordingly,
we conclude the juvenile court’s custody order was not an abuse of
discretion.


B.   Mother’s Right to Unmonitored Visitation
     Mother argues that, because father, K.B., and K.B.’s therapist
have control over whether K.B. participates in conjoint counseling, the
juvenile court abused its discretion by making mother’s right to
unmonitored visitation contingent on her participating conjoint
counseling with K.B. Mother misreads the court’s order.
     While the language of the written juvenile custody order is not as
precise as it should be—“Unmonitored visits for the Mother once per
week. . . . Visits to take place on the condition of letter from [mother’s
therapist] plus wrap around that conjoint will continue.”—the record is
clear that the court made mother’s right to unmonitored visitation
contingent on the court’s receipt of letters from mother’s therapist
confirming mother’s participation in individual counseling and from the

                                     14
wraparound team confirming that conjoint counseling would continue
after the court terminated jurisdiction. The record also is clear that the
court found that that contingency had been satisfied when, at the
hearing on November 22, 2019, the court stated that the letters it
received would be attached to the custody order, “as these were
requested conditions for the court to terminate jurisdiction and grant
the mother unmonitored visitation.” (Italics added.) Therefore, the
order granting mother unmonitored visitation is in effect, and will
remain in effect, unless or until it is modified by a family law court.
(See In re Chantal S. (1996) 13 Cal.4th 196, 203 [“‘When the juvenile
court terminates its jurisdiction over a dependent child, section 362.4
authorizes it to make custody and visitation orders that will be
transferred to an existing family court file and remain in effect until
modified or terminated by the superior court’”].) Therefore, mother’s
contention is moot.


C.   Admission of Evidence Without a Hearing
     Mother contends the juvenile court denied her due process
because in making its exit order it considered the LMI and letter from
Cook but did not give mother notice of the content of those items and an
opportunity to be heard. In her appellant’s opening brief, she argues
this denial of due process was not harmless because she was denied the
opportunity to present evidence that may have contradicted or
elaborated on the contents of the LMI and/or letter, relying upon In re
Armando L. (2016) 1 Cal.App.5th 606. In her reply brief, mother argues
that the denial of due process was prejudicial because the information

                                    15
in the LMI and letter, which were attached to the juvenile court’s exit
order, would be considered by the family court and could negatively
impact her if she sought to raise any issues regarding custody in family
court.
     We conclude that any error in the juvenile court’s consideration of
the LMI and letter without giving mother an opportunity to be heard
was harmless. First, as the Department correctly observes, mother
suffered no prejudice from the juvenile court’s consideration of those
documents because the only issue at that time was whether mother’s
visitation would be monitored or unmonitored, and the court ordered
that it be unmonitored. Second, we fail to see how the fact that the
documents could be considered by the family court if any issue were
brought before it would cause mother prejudice. If either mother or
father requests a change in the custody or visitation order, that request
would have to be based upon the circumstances that exist at the time
such a change is sought. The information in the LMI or letter regarding
a past event would not be relevant to that request. But even if the
family court considered it, the court would also be aware that after
receiving that information, the juvenile court ordered that mother’s
visitation be unmonitored. In other words, the juvenile court concluded
that the information was insufficient to require monitored visitation.
Thus, the fact that the family court has access to the information in the
LMI and letter does not prejudice mother in any way.
                                    //
                                    //



                                   16
                      DISPOSITION
The juvenile custody order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  WILLHITE, J.
We concur:



MANELLA, P. J.



COLLINS, J.




                             17